 Case 6:21-cv-01375-PGB-DCI Document 1 Filed 08/20/21 Page 1 of 7 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

                                       CASE NO.
TIMOTHY HUGHES,

       Plaintiff,

v.

CITY OF PALM BAY,

     Defendant.
_______________________/


     COMPLAINT AND DEMAND FOR JURY TRIAL AND REQUEST FOR
             DECLARATORY AND INJUNCTIVE RELIEF

       COMES NOW the Plaintiff, TIMOTHY HUGHES (“Mr. Hughes” or

“Plaintiff”), by and through his undersigned counsel, and sues the Defendant, CITY

OF PALM BAY (“Defendant” or “PB”) and alleges the following:

       1.     Plaintiff brings these claims for age discrimination and retaliation against

PB for its termination of Plaintiff based upon his age in violation of the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 626 (b) & (c), and 29

U.S.C. § 623(a)(1). Plaintiff is seeking damages, including back pay, front pay, lost

employment benefits, compensatory damages, punitive damages if permitted, interest,

and his attorneys’ fees and costs.
 Case 6:21-cv-01375-PGB-DCI Document 1 Filed 08/20/21 Page 2 of 7 PageID 2




                           VENUE AND JURISDICTION

      2.     PB is a municipality located in Brevard County, Florida, which at all

times relevant performed work in Brevard County, Florida.

      3.     This Court has original jurisdiction over Plaintiff’s ADEA claims

pursuant to 28 U.S.C. § 1331, as they arise under federal law.

      4.     Plaintiff is, and at all times material was, a resident of Brevard County,

Florida, and worked for Defendant in Brevard County, Florida.

      5.     Jurisdiction and Venue are proper in this Court, as the actions giving rise

to this action arise under federal law, and occurred in Brevard County, Florida.

                           CONDITIONS PRECEDENT

      6.     Plaintiff timely filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”) on or about February 10, 2020.

      7.     On or around June 1, 2021, Plaintiff received his Notice of Right to Sue

letter from the EEOC against Defendant, giving Plaintiff the right to bring a civil action

on his claims within 90 days of his receipt of the same.

      8.     Plaintiff timely files this action within the applicable period of limitations

against Defendant.

      9.     All conditions precedent to this action have been satisfied and/or

waived.



                                            2
  Case 6:21-cv-01375-PGB-DCI Document 1 Filed 08/20/21 Page 3 of 7 PageID 3




                EMPLOYER DEFINITIONS UNDER THE ADEA

        10.   Mr. Hughes worked for PB as a Maintenance Superintendent from March

16, 2015, until his termination on July 2, 2020.

        11.   Defendant was an “employer” as defined by the ADEA.

        12.   At all times relevant, Defendant employed in excess of twenty (20) or

more employees.

                              STATEMENT OF FACTS

        13.   At all times material, Plaintiff was a fifty-eight (58) and, eventually, a

sixty-three (63) year old man who worked for Defendant.

        14.   Mr. Hughes was a reliable and excellent employee, and had no significant

history of attendance, tardiness, or disciplinary issues.

        15.   In January of 2019, Mr. Hughes’s Supervisor at PB, Jason Kowalski,

started making age-related remarks such as “you need to retire” and “you’re too old to

be here.”

        16.   In February of 2019, March of 2019, July of 2019, and December of

2019, Mr. Kowalski repeated age-related derogatory comments towards Mr. Hughes.

        17.   In January of 2020, Mr. Kowalski questioned Mr. Hughes, “how old are

you?”

        18.   In February of 2020, in response to Mr. Hughes requiring knee surgery,

Mr. Kowalski spitefully and viciously stated to Mr. Hughes, “you’re too old to get your



                                            3
 Case 6:21-cv-01375-PGB-DCI Document 1 Filed 08/20/21 Page 4 of 7 PageID 4




knee fixed.”

       19.     Upon Mr. Hughes return from recovering from his knee surgery, on April

7, 2020, Mr. Kowalski told Mr. Hughes to consider retiring.

       20.     Mr. Hughes, tired of the abuse and discrimination and harassment based

on age, objected to Mr. Kowalski that PB’s discrimination based on age violated the

law.

       21.     Undeterred to end the discriminatory comments, derisively on April 23,

2020, Mr. Kowalski told Mr. Hughes that “you old guys don’t know the new ways to

do things.”

       22.     On May 19, 2020, Mr. Kowalski stated to Mr. Hughes, “Pat and you need

to retire. You are old enough.”

       23.     At this time, Mr. Hughes reiterated his aforementioned objections in

response to this, but was ignored by Mr. Kowalski and by PB.

       24.     Plaintiff was fired for no reason other than his advanced age.

       25.     The person who replaced Plaintiff and assumed his job responsibilities

and duties following his termination was substantially younger than Plaintiff.

       26.     Defendant’s reason for Plaintiff’s termination was a pretext designed to

rid the workplace of an older worker.

       27.     Defendant did not have a legitimate, non-discriminatory, reason for

terminating Plaintiff.



                                            4
  Case 6:21-cv-01375-PGB-DCI Document 1 Filed 08/20/21 Page 5 of 7 PageID 5




       28.    But for Plaintiff’s age, Defendant would not have terminated his

employment.

       29.    Plaintiff has suffered damages, including, but not limited to, lost wages

and benefits, compensatory damages, and emotional distress damages, as a result of

Defendant’s actions.

                     COUNT I- VIOLATION OF THE ADEA

       30.    Plaintiff re-alleges and re-adopts the allegations contained in paragraphs

1 through 29 of the Complaint, as if fully set forth in this Count.

       31.    Plaintiff was over forty (40) years old when he was terminated.

       32.    Plaintiff was not terminated for cause.

       33.    Plaintiff was terminated only because of his age, and would not have been

terminated but for his age.

       34.    Defendant did not have a legitimate, non-discriminatory reason for

terminating Plaintiff.

       35.    Plaintiff was replaced by an employee who was substantially younger

than Plaintiff.

       36.    Plaintiff’s job duties were taken over by an employee significantly

younger than Plaintiff, who was less qualified than Plaintiff.

       37.    Defendant’s termination of Plaintiff was willful and intentional, and

evidences a reckless disregard for Plaintiff’s rights against age discrimination.



                                            5
 Case 6:21-cv-01375-PGB-DCI Document 1 Filed 08/20/21 Page 6 of 7 PageID 6




      38.    Defendant had no good faith basis for terminating Plaintiff based on his

age, and Plaintiff is entitled to liquidated damages based on these actions.

      39.    Prior to terminating Plaintiff, Defendant did not consult with the EEOC,

Department of Labor, or legal counsel to determine whether Plaintiff’s termination,

based on his age, was in compliance with the ADEA.

                         REQUEST FOR RELIEF- COUNT I

      WHEREFORE, Plaintiff prays that this Court will:

      40.    Issue a declaratory judgment that the discrimination against Plaintiff by

Defendant was a violation of Plaintiff’s rights under the ADEA;

      41.    Require that Defendant make Plaintiff whole for his losses suffered as a

result of the discrimination through reinstatement, or, if that is not practical, through

an award of front pay;

      42.    Grant Plaintiff a judgment against Defendant for all lost wages and

compensatory damages, including liquidated damages;

      43.    Award Plaintiff his reasonable attorney’s fees and litigation expenses

against Defendant pursuant to the ADEA.

      44.    Provide any additional relief that this Court deems just and proper.




                                           6
Case 6:21-cv-01375-PGB-DCI Document 1 Filed 08/20/21 Page 7 of 7 PageID 7




                               JURY TRIAL DEMAND

    Plaintiff demands trial by jury on all issues so triable.

    Dated this 20th day of August, 2021.

                                       Respectfully submitted,

                                       /s/Noah E. Storch
                                       Noah E. Storch, Esq.
                                       Florida Bar No. 0085476
                                       RICHARD CELLER LEGAL, P.A.
                                       10368 W. State Road 84, Suite 103
                                       Davie, FL 33324
                                       Telephone: (866) 344-9243
                                       Facsimile: (954) 337-2771
                                       E-mail: noah@floridaovertimelawyer.com

                                       Trial Counsel for Plaintiff




                                          7
